DETAILED CORRESPONDENCE

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2.	Claims 1-92, 95 and 99 have been cancelled. Claims 100-115 have been added and are pending. Claims 93-94, 96-98 and 100-115 are pending and are under examination. 





s 93-94, 96-98 and 100-115 are objected to because of the following informalities: 
For clarity it is suggested that claim 93 is amended because the claim is directed to “a method for preparing a bacteria, yeast or fungus that has increased production of intracellular acetyl-CoA” and the method is really ‘a method to produce increased intracellular acetyl-CoA in a bacteria, yeast or fungus by introducing foreign genes that encode certain enzymes’. 
In addition, claim 93 is should be amended to recite, “….selected from the group consisting of a nucleic acid encoding a non-PTS permease, a nucleic acid encoding non-PTS sugar kinase…..”. The dependent claims hereto are also included and see also claim 98 with similar language.
For clarity and precision of claim language it is suggested that claim 96 is amended to recite that the nucleic acid encodes enzymes in a particular pathway, in lieu of the nucleic acids encoding the ‘pathway’.
For clarity it is suggested that claim 98 is amended to read, “….wherein the first and second cytochrome oxidases are native…..; and wherein the bacteria…..”. See claim 93.
For clarity and precision of claim language it is suggested that claims 101 and 105 are amended to read, “….an [[and]] acetyl-CoA transferase…”, and respectively, “…[[and]] exogenous nucleic acids encoding….”. 
For clarity it is suggested that the acronyms in claim 107 is spelled out to set forth the meaning in the claim.

For clarity it is suggested that claim 111 is amended to recite, “The method of claim 93, wherein  the bacteria is selected from the group consisting of…. and the yeast  or fungus is selected from the group consisting of…”.
Appropriate correction is required.






Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 93-94, 96-98 and 100-115 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.8d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
The claimed invention is directed to a method for preparing a bacteria, yeast or fungus that has increased production of intracellular acetyl-CoA, the
 non-natural microbial organism that is a bacteria, yeast or fungus that has increased production of intracellular acetyl-CoA, the method comprising introducing an 
[0129] "Exogenous” as it is used herein is intended to mean that the referenced molecule or the referenced activity is introduced into the host microbial organism. The molecule can be introduced, for example, by introduction of an encoding nucleic acid into the host genetic material such as by integration into a host chromosome or as non-chromosomal genetic material such as a plasmid. Therefore, the term as it is used in reference to expression of an encoding nucleic acid refers to introduction of the encoding nucleic acid in an expressible form into the microbial organism. Included is any nucleic acid encoding a polypeptide in which its regulatory region, e.g. promoter, terminator, enhancer, has been changed from its native sequence. For example, modifying a native gene by replacing its promoter with a weaker or stronger results in an exogenous nucleic acid (or gene) encoding the referenced polypeptide. When used in reference to a biosynthetic activity, the term refers to an activity that is introduced into the host reference organism. The biosynthetic activity can be achieved by modifying a regulatory region, e.g. promoter, terminator, enhancer, to produce the biosynthetic activity from a native gene. For example, modifying a native gene by replacing its promoter with a constitutive or inducible promoter results in an exogenous biosynthetic activity. The source can be, for example, a homologous or heterologous encoding nucleic acid that expresses the referenced activity following introduction into the host microbial organism….The term "heterologous" refers to a molecule or activity derived from a source other than the referenced species whereas "homologous" refers to a molecule or activity derived from the host microbial organism. Accordingly, exogenous expression of an encoding nucleic acid of the invention can utilize either or both a heterologous or homologous encoding nucleic acid. 

	Moreover, the claimed invention does not identify the source of the organism or the genes in claim 93.  The claimed invention as set forth in claim 93 encompasses a broad variable genus and is not adequately described. The specification provides some specific embodiments such as Example 1 and 2, however, in large part the disclosure in the specification is prophetic (including a plethora of tables from page 80+). It is noted that libraries are provided for example for Zymomonas mobilis glf, however, the claimed invention is not limited to such or to the disclosure at paragraph [0222] “an F6P phosphoketolase (EC 4.1.2.22, Genbank ID number 118765289), was cloned from Bifidobacterium adolescentis into a plasmid suitable for expression in E. coli, plasmid pZS*13S obtained from R. Lutz (Expressys, Germany)”. 
Furthermore, the invention encompasses a large variable genus of nucleic acids that could undergo deletion as recited in for example claims 94 and 98. The claimed 
The instant specification fails to provide adequate description for the large genus encompassed in the claims. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.
The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d)
relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... he descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... 
person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 93-94, 96-98 and 100-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 93, 98 and the dependent claims hereto are indefinite because the claims are ambiguous with the recitation of “a method for preparing a bacteria, yeast or fungus that has increased production of intracellular acetyl-CoA…,” because this language can be construed as a method to prepare the organisms listed by culturing for example, and that said organisms innately have the ability to increase the production of intracellular acetyl-CoA or the claims can be construed as the organisms are modified in some way to be able to increase the production of intracellular acetyl-CoA such as the introduction of foreign genes encoding the enzymes or the claims can be construed as the organisms innately have the ability to produce intracellular acetyl-CoA and they are prepared in some manner increase the production and further to that foreign genes are added. 
In addition, the invention of claim 93 lacks clear antecedent basis for the recitation of “ the genetic modifications”.
Claim 96 is indefinite for the recitation of “nucleic acids encoding an enzyme pathway”, because a pathway by definition is ‘a way that constitutes or serves as a path” and a nucleic acid encodes proteins and enzymes. The language should be amended to say the DNA encodes enzymes in a specific pathway.
Claim 111 is indefinite for the recitation of “formed by” and the method is directed to “a preparation” and preparation is not necessarily equivalent to production.
Claim 113 lacks clear antecedent basis for the recitation of “the genetic modifications”.

Response to Arguments

6.	Applicants arguments have been considered in full. Withdrawn objects/rejections will not be discussed herein as applicant’s comments are moot. Note that the 112, first paragraph rejection remains for the reasons stated above and herein, however, has been modified to reflect changes made to the claims.  Applicant traverses the rejection stating that the amendments obviates this ground of rejection. It is noted as applicant indicates that claims 93 and 98 have been amended to recite “introducing and deleting”, however, there is no specifics provided with that language, for instant what specific gene is introduced or deleted and from what source is the exogenous gene. It is noted that F6P is provided with a specific origin at paragraph [0022] and specific embodiments about Zymomonas mobilis glf (Example 1), however, the claims are not limited to these embodiments and include a large variable genus that is not adequately described. The amendments filed addresses several issues raised in the interview, however, introduced some new issues, applicant’s representative is welcomed to contact the examiner to discuss further.
	Note also that new objections and rejections under 112, 2nd paragraph, have been instituted based on amendments made to the claims as indicated above. 




Conclusion

7.	No claims are presently allowable.



8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652